Case 1:16-cr-00338-PKC Document 271 Filed 12/13/18 Page 1 of 2
Case 1:16-cr-00338-PKC Document 271 Filed 12/13/18 Page 2 of 2



                                        Acting Chief,
                                        Public Integrity Section

                                  By:   /s/ James I. Pearce
                                        James I. Pearce
                                        Edward P. Sullivan
                                        Trial Attorneys
                                        Public Integrity Section
                                        Criminal Division
                                        U.S. Department of Justice
                                        1400 New York Avenue, NW
                                        Washington, DC 20530
                                        (202) 514-1412




                              2
